Title: To George Washington from Abraham Ten Broeck, 4 August 1783
From: Ten Broeck, Abraham
To: Washington, George


                        
                            Albany 4th August 1783.
                        
                        We the Mayor Aldermen and Commonalty of the City of Albany, with the sincerest Pleasure, avail ourselves of
                            this opportunity, to offer your Excellency, our most cordial Congratulations on the formal Recognition of the Independence
                            of the United States, by that Power which has so long anxiously laboured to subvert it.
                        The Citizens of America and their Posterity, will ever have abundant Reason to commemorate the day when your
                            Excellency was appointed to the chief Command of her Forces, in the faithful discharge of which, you have sacraficed your
                            private Ease and Interest to the public Weal, and evinced to the World that you have been the faithful Guardian of the
                            Liberties of your Country.
                        Under the smiles of Providence, with a brave and victorious Army, aided by a great and generous Ally, you
                            have saved America from Bondage; restored to her the peaceable Enjoyment of her civil Rights, and laid a solid Foundation
                            for the Freedom and Independence of the United States.
                        Receive Sir our sincere wish that you may in the Bosom of your Country, enjoy the Tranquility which your
                            Toils have purchased, and look forward, with Patriotic pleasure, to those Ages of Prosperity, which we may reasonably hope,
                            will be continued in endless Succession by the Wisdom and Harmony of her Councils.
                        
                            By Order
                            Abm Ten Broeck Mayor
                        
                    